Order of the Supreme Court, Kings County, dated July 13, 1967, which granted plaintiff’s motion to adjudge defendant in contempt of court and for other relief, reversed, on the law and the facts, without costs, and motion remitted to the Special Term for a hearing and a determination de nova. In our opinion, a hearing should be held to determine the ability of defendant to pay a fine for contempt in the sum of $1,965 within 10 days. Beldóek, P. J., Christ, Brennan, Benjamin and Munder, JJ., concur.